Exhibit 10(a)



2013 Performance Option Plan

1. PURPOSE OF PLAN

Potash Corporation of Saskatchewan Inc. (the “Corporation”) by resolution of its
Board of Directors (the “Board”) has established, subject to shareholder
approval at the Corporation’s 2013 Annual and Special Meeting of shareholders,
this Potash Corporation of Saskatchewan Inc. 2013 Performance Option Plan (the
“Plan”) to support the Corporation’s compensation philosophy of providing
selected employees and officers with an opportunity to: promote the growth and
profitability of the Corporation; align their interests with shareholders; and
earn compensation commensurate with corporate performance. The Corporation
believes this Plan will directly assist in supporting the Corporation’s
compensation philosophy by providing participants with the opportunity through
stock options, which will vest, if at all, based on corporate performance over a
three-year period, to acquire common shares of the Corporation (“Common
Shares”).

2. DURATION OF THIS PLAN

This Plan was adopted by the Board on February 19, 2013 to be effective as of
January 1, 2013 (the “Effective Date”), subject to shareholder approval at the
Corporation’s 2013 Annual and Special Meeting of shareholders, and shall remain
in effect, unless sooner terminated as provided herein, until one (1) year from
the Effective Date, at which time it will terminate. After this Plan is
terminated, no stock options may be granted but stock options previously granted
shall remain outstanding in accordance with their applicable terms and
conditions and this Plan’s terms and conditions.

3. ADMINISTRATION

This Plan shall be administered by the Compensation Committee of the Board or
any other committee designated by the Board to administer this Plan (the
“Committee”). The Committee shall be responsible for administering this Plan,
subject to this Section 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an employee, and the Committee, the Corporation, and its
officers and directors shall be entitled to rely upon the advice, opinions, or
valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be made in the Committee’s sole
discretion and shall be final and binding upon the participants, the
Corporation, and all other interested individuals. To the extent applicable, the
Plan shall be administered with respect to optionees subject to the laws of the
U.S. so as to avoid the application of penalties pursuant to Section 409A of the
Internal Revenue Code, and stock options hereunder may be subject to such
restrictions as the Committee determines are necessary to avoid application of
such Section 409A.

4. AUTHORITY OF THE COMMITTEE

The Committee shall have full and exclusive discretionary power to interpret the
terms and the intent of this Plan and any Stock Option Award Agreement or other
agreement or document ancillary to or in connection with this Plan, to determine
eligibility for stock options and to adopt such rules, regulations, forms,
instruments, and guidelines for administering this Plan as the Committee may
deem necessary or proper. Such authority shall include adopting modifications
and amendments to any Stock Option Award Agreement that are necessary to comply
with the laws of the countries and other jurisdictions in which the Corporation
and/or its subsidiaries operate.

5. SHARES SUBJECT TO STOCK OPTIONS

The aggregate number of Common Shares issuable after February 19, 2013 pursuant
to stock options under this Plan may not exceed 3,000,000 Common Shares. The
aggregate number of Common Shares in respect of which stock options have been
granted to any one person pursuant to this Plan and which remain outstanding
shall not at any time exceed 750,000. The authorized limits under this Plan
shall be subject to adjustment under Sections 12 and 13.

Notwithstanding anything to the contrary contained in this Plan, no options
shall be granted to insiders if such options, together with any other
outstanding security based compensation arrangements, could result in:

 

(a) the number of Common Shares issuable to insiders at any time pursuant to
security based compensation arrangements of the Corporation exceeding ten
percent (10%) of the issued and outstanding Common Shares; or



--------------------------------------------------------------------------------

(b) the issuance to insiders pursuant to security based compensation
arrangements of the Corporation, within any one year period, of a number of
Common Shares exceeding ten percent (10%) of the issued and outstanding
Common Shares.

For the purposes of the foregoing paragraphs, “security based compensation
arrangement” and “insider” have the meanings attributed thereto in the TSX
Company Manual.

If any stock option granted under this Plan, or any portion thereof, expires or
terminates for any reason without having been exercised in full, the Common
Shares with respect to which such option has not been exercised shall again be
available for further stock options under this Plan; provided, however, that any
stock option that is granted under this Plan that does not vest as a result of a
failure to satisfy the Performance Measures, shall not be again available for
grant under this Plan.

6. GRANT OF STOCK OPTIONS

From time to time the Board may designate individual officers and employees of
the Corporation and its subsidiaries eligible to be granted options to purchase
Common Shares and the number of common Shares which each such person will be
granted a stock option to purchase; provided that the aggregate number of Common
Shares subject to such stock options may not exceed the number provided for in
Section 5 of this Plan. Non-employee directors and other non-employee
contractors and third party vendors are not eligible to participate in this
Plan.

7. OPTION PRICE

The option price for any option granted under this Plan to any optionee shall be
fixed by the Board when the option is granted and shall be not less than the
fair market value of the Common Shares at such time which, for optionees
resident in the United States and any other optionees designated by the Board,
shall be deemed to be the closing price per Common Share on the New York Stock
Exchange on the last trading day immediately preceding the day the option is
granted and, for all other optionees, shall be deemed to be the closing price
per Common Share on the Toronto Stock Exchange on the last trading day
immediately preceding the day the option is granted; provided that, in either
case, if the Common Shares did not trade on such exchange on such day the option
price shall be the closing price per share on such exchange on the last day on
which the Common Shares traded on such exchange prior to the day the option is
granted.

8. VESTING OF STOCK OPTIONS

Subject to achievement of Performance Measures as certified and approved by the
Audit Committee of the Board, stock options granted under this Plan will vest no
later than thirty (30) days after the audited financial statements for the
applicable Performance Period have been approved by the Board.

9. PERFORMANCE MEASURES FOR VESTING OF STOCK OPTIONS

 

(a) The Performance Measures which will be used to determine the degree to which
stock options will vest over the three-year period beginning the first day of
the fiscal year in which they are granted (the “Performance Period”) shall be
cash flow return on investment (“CFROI”) and weighted average cost of net debt
and equity capital (“WACC”).

 

  (i) CFROI is the ratio of after tax operating cash flow to average gross
investment over the fiscal year, calculated as A divided by B, where (1) A
equals operating income less/plus nonrecurring or unusual items less/plus change
in unrealized gains/losses on derivative instruments included in net income plus
accrued incentive awards plus depreciation and amortization less current taxes,
and (2) B equals the average of total assets less/plus the fair value adjustment
for investments in available for sale securities less the fair value of
derivative instrument assets plus accumulated depreciation plus accumulated
amortization less cash and cash equivalents less non interest bearing current
liabilities excluding derivatives.

 

  (ii) WACC is the weighted average cost of net debt and equity capital,
calculated as [A times the product of B divided by C] plus [D times the product
of E divided by C], where (1) A equals the after-tax market yield cost of debt,
(2) B equals the market value of debt less cash and cash equivalents (3) C
equals the market value of debt less cash and cash equivalents, plus the market
value of equity, (4) D equals the cost of equity, and (5) E equals the market
value of equity.



--------------------------------------------------------------------------------

(b) In determining the number of stock options that will actually vest based on
the degree to which the Performance Measures have been attained during the
applicable Performance Period, the following chart shall be utilized which shows
the three year average excess of CFROI being greater than WACC and the
respective portion of the stock option that will vest:

 

Performance Measure
3 year average excess of
CFROI>WACC    Vesting Scale
% of Stock Option
Grant Vesting  

<0%

     0%   

0.20%

     30%   

1.20%

     70%   

2.20%

     90%   

2.50%

     100%   

 

(c) In assessing the portion of the stock options that shall vest in accordance
with the above chart, the following shall be done:

 

  (i) Each year, the CFROI and WACC will be calculated in accordance with the
definitions herein, based on the audited financial statements and approved by
the Audit Committee.

 

  (ii) In each Performance Period, the average of the three fiscal years shall
be calculated by taking the simple average of the individual years’ results.

 

  (iii) The resulting three-year average will then be applied, using the scale
above to determine the number of stock options, if any, that will vest as of the
end of the Performance Period.

 

  (iv) For results falling between the reference points in the chart above, the
level of vesting shall be mathematically interpolated between the reference
points.

10. TERMS OF STOCK OPTIONS

The period during which a stock option is exercisable (the “Term”) may not
exceed 10 years from the date the stock option is granted (the “Initial Exercise
Period”), plus any Additional Exercise Period (as defined below). If such
Initial Exercise Period would otherwise expire (i) during a Blackout Period (as
defined below) applicable to the relevant optionee or (ii) within 10 trading
days after the expiration of the Blackout Period applicable to the relevant
optionee, the Term of the related stock option shall expire on the date that is
the tenth trading day after the end of such Blackout Period (an “Additional
Exercise Period”). For purposes of this Plan, “Blackout Period” means any period
during which the relevant optionee is prohibited by the Corporation’s trading
policy from trading in the Corporation’s securities. The Stock Option Award
Agreement may contain provisions limiting the number of Common Shares with
respect to which stock options may be exercised in any one year. Each stock
option agreement shall contain provisions to the effect that:

 

(a) if the employment of an optionee as an officer or employee of the
Corporation or a subsidiary terminates, by reason of his or her death, or if an
optionee who is a retiree pursuant to Section 10(b) dies, the legal personal
representatives of the optionee will be entitled to exercise any unexercised
vested options, including such stock options that may vest after the date of
death, during the period ending at the end of the twelfth calendar month
following the calendar month in which the optionee dies, failing which exercise
the stock options terminate;

 

(b) subject to the terms of Section 10(a) above, if the employment of an
optionee as an officer or employee of the Corporation or a subsidiary
terminates, by reason of retirement in accordance with the then prevailing
retirement policy of the Corporation or subsidiary, the optionee will be
entitled to exercise any unexercised vested stock options, including such stock
options that may vest after the date of retirement, during the period ending at
the end of the 36th month following the calendar month in which the optionee
retires, failing which exercise the stock options terminate;

 

(c) subject to the terms of Section 14 below, if the employment of an optionee
as an officer or employee of the Corporation or a subsidiary terminates, for any
reason other than as provided in Sections 10(a) or (b), the optionee will be
entitled to exercise any unexercised vested stock options, to the extent
exercisable at the date of such event, during the period ending at the end of
the calendar month immediately following the calendar month in which the event
occurs, failing which exercise the stock options terminate;

 

(d)

for greater certainty and for these purposes, an optionee’s employment with the
Corporation or a subsidiary shall be considered to have terminated effective on
the last day of the optionee’s actual and active employment with the Corporation
or subsidiary whether such



--------------------------------------------------------------------------------

  day is selected by agreement with the optionee or unilaterally by the
Corporation or subsidiary and whether with or without advance notice to the
optionee. For the avoidance of doubt, no period of notice, if any, or payment in
lieu of notice that is given or ought to have been given under applicable law in
respect of such termination of employment that follows or is in respect of a
period after the optionee’s last day of actual and active employment shall be
considered as extending the optionee’s period of employment for the purposes of
determining an optionee’s entitlement under the Plan. The employment of an
optionee with the Corporation shall be deemed to have terminated for all
purposes of the Plan if such person is employed by or provides services to a
person that is a subsidiary of the Corporation and such person ceases to be a
subsidiary of the corporation, unless the Committee determines otherwise; and

 

(e) each stock option is personal to the optionee and is not assignable, except
(i) as provided in Section 10(a), and (ii) at the election of the Board, a stock
option may be assignable to the spouse, children and grandchildren of the
original optionee and to a trust, partnership or limited liability company, the
entire beneficial interest of which is held, directly or indirectly, by one or
more of the optionee or the spouse, children or grandchildren of the optionee
(each, a “Permitted Assignee”). If a stock option is assigned to one or more
Permitted Assignees, nothing contained in this section 10(e) shall prohibit a
subsequent assignment of such stock option to one or more other Permitted
Assignees or back to the optionee.

Nothing contained in Sections 10(a), (b) or (c) shall extend the Term beyond its
stipulated expiration date or the date on which it is otherwise terminated in
accordance with the provisions of this Plan.

If a stock option is assigned pursuant to Section 10(e)(ii), the references in
Sections 10(a), (b) and (c) to the termination of employment or death of an
optionee shall not relate to the assignee of a stock option but shall relate to
the original optionee. In the event of such assignment, legal personal
representatives of the original optionee shall not be entitled to exercise the
assigned stock option, but the assignee of the stock option or the legal
personal representatives of the assignee may exercise the stock option during
the applicable specified period.

11. EXERCISE OF STOCK OPTIONS

Subject to the provisions of this Plan, a vested stock option may be exercised
from time to time by delivering to the Corporation at its registered office a
written notice of exercise specifying that number of Common Shares with respect
to which the stock option is being exercised and accompanied by payment in cash
or certified cheque in full of the purchase price of the Common Shares then
being purchased.

12. ADJUSTMENTS

Appropriate adjustments to the authorized limits set forth in Section 5, in the
number, class and/or type of Common Shares optioned and in the option price per
share, both as to stock options granted or to be granted, shall be made by the
Board to give effect to adjustments in the number of Common Shares which result
from subdivisions, consolidations or reclassifications of the Common Shares, the
payment of share dividends by the Corporation, the reconstruction,
reorganization or recapitalization of the Corporation or other relevant changes
in the capital of the Corporation.

13. MERGERS

If the Corporation proposes to amalgamate or merge with another body corporate,
the Corporation shall give written notice thereof to optionees in sufficient
time to enable them to exercise outstanding vested stock options, to the extent
they are otherwise exercisable by their terms (including stock options that are
accelerated pursuant to Section 14), prior to the effective date of such
amalgamation or merger if they so elect. The Corporation shall use its best
efforts to provide for the reservation and issuance by the amalgamated or
continuing corporation of an appropriate number of Common Shares, with
appropriate adjustments, so as to give effect to the continuance of the stock
options to the extent reasonably practicable. In the event that the Board
determines in good faith that such continuance is not in the circumstances
practicable, it may upon 30 days’ notice to optionees terminate the stock
options for a payment equal to the excess, if any, between the per share
exercise price and the per share market price of the Common Shares on the date
the stock option is cancelled and all stock options with a per share exercise
price that exceeds the per share market price of the Common Shares on the date
of cancellation will be cancelled for no consideration.



--------------------------------------------------------------------------------

14. CIRCUMSTANCES FOR ACCELERATED VESTING

 

(a) If a “change in control” of the Corporation occurs and at least one of the
two additional circumstances described below occurs, then each outstanding stock
option granted under this Plan may be exercised, in whole or in part, even if
such option is not otherwise exercisable by its terms:

 

  (i) Upon a “change in control” the surviving corporation (or any affiliate
thereto) or the potential successor (or any affiliate thereto) fails to continue
or assume the obligations with respect to each stock option or fails to provide
for the conversion or replacement of each stock option with an equivalent stock
option; or

 

  (ii) In the event that the stock options were continued, assumed, converted or
replaced as contemplated in (i), during the two-year period following the
effective date of a change in control, the optionee is terminated by the
Corporation without Cause (as defined below) or the optionee resigns employment
for Good Reason (as defined below).

 

(b) For purposes of this Plan, a change in control of the Corporation shall be
deemed to have occurred if any of the following occur, unless the Board adopts a
plan after the Effective Date of this Plan that has a different definition (in
which case such definition shall be applied), or the Committee decides to modify
or amend the following definition through an amendment of this Plan:

 

  (i) within any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors whose
appointment by the Board or nomination for election by shareholders of the
Corporation was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose appointment or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board;

 

  (ii) there occurs an amalgamation, merger, consolidation, wind-up,
reorganization or restructuring of the Corporation with or into any other
entity, or a similar event or series of such events, other than any such event
or series of events which results in securities of the surviving or consolidated
corporation representing 50% or more of the combined voting power of the
surviving or consolidated corporation’s then outstanding securities entitled to
vote in the election of directors of the surviving or consolidated corporation
being beneficially owned, directly or indirectly, by the persons who were the
holders of the Corporation’s outstanding securities entitled to vote in the
election of directors of the Corporation prior to such event or series of events
in substantially the same proportions as their ownership immediately prior to
such event of the Corporation’s then outstanding securities entitled to vote in
the election of directors of the Corporation;

 

  (iii) 50% or more of the fixed assets (based on book value as shown on the
most recent available audited annual or unaudited quarterly consolidated
financial statements) of the Corporation are sold or otherwise disposed of (by
liquidation, dissolution, dividend or otherwise) in one transaction or series of
transactions within any twelve month period;

 

  (iv) any party, including persons acting jointly or in concert with that
party, becomes (through a take-over bid or otherwise) the beneficial owner,
directly or indirectly, of securities of the Corporation representing 20% or
more of the combined voting power of the Corporation’s then outstanding
securities entitled to vote in the election of directors of the Corporation,
unless in any particular situation the Board determines in advance of such event
that such event shall not constitute a change in control; or

 

  (v) there is a public announcement of a transaction that would constitute a
change in control under clause (ii), (iii) or (iv) of this Section 14(b) and the
Committee determines that the change in control resulting from such transaction
will be deemed to have occurred as of a specified date earlier than the date
under (ii), (iii) or (iv), as applicable.

 

(c) For the purposes of Section 14(a) of this Plan, the obligations with respect
to each stock option shall be considered to have been continued or assumed by
the surviving corporation (or any affiliate thereto) or the potential successor
(or any affiliate thereto), if each of the following conditions are met, which
determination shall be made solely in the discretionary judgment of the
Committee, which determination may be made in advance of the effective date of a
particular change in control:

 

  (i) the Common Shares remain publicly held and widely traded on an established
stock exchange; and

 

  (ii) the terms of the Plan and each option grant are not altered or impaired
without the consent of the optionee.



--------------------------------------------------------------------------------

(d) For the purposes of Section 14(a) of this Plan, the obligations with respect
to each stock option shall be considered to have been converted or replaced with
an equivalent stock option by the surviving corporation (or any affiliate
thereto) or the potential successor (or any affiliate thereto), if each of the
following conditions are met, which determination shall be made solely in the
discretionary judgment of the Committee, which determination may be made in
advance of the effective date of a particular change in control:

 

  (i) each stock option is converted or replaced with a replacement option in a
manner that complies with Section 409A of the Internal Revenue Code, in the case
of an optionee that is taxable in the United States on all or any portion of the
benefit arising in connection with the grant, exercise and/or other disposition
of such stock option, or in a manner that qualifies under subsection 7(1.4) of
the Income Tax Act (Canada), in the case of an optionee that is taxable in
Canada on all or any portion of the benefit arising in connection with the
grant, exercise and/or other disposition of such stock option;

 

  (ii) the converted or replaced option preserves the existing value of each
underlying stock option being replaced, contains provisions for scheduled
vesting and treatment on termination of employment (including the definition of
Cause and Good Reason) that are no less favourable to the optionee than the
underlying option being replaced, and all other terms of the converted option or
replacement option, including the underlying performance measures (but other
than the security and number of shares represented by the continued option or
replacement option) are substantially similar to the underlying stock option
being replaced; and

 

  (iii) the security represented by the converted or replaced option is of a
class that is publicly held and widely traded on an established stock exchange.

 

(e) For purposes of this Plan, “Cause” means dishonest or willful misconduct or
lack of good faith resulting in material harm to the Corporation, financial or
otherwise.

 

(f) For purposes of this Plan, “Good Reason” means:

 

  (i) a substantial diminution in the optionee’s authorities, duties,
responsibilities, status (including offices, titles, and reporting requirements)
from those in effect immediately prior to the change in control;

 

  (ii) the Corporation requires the optionee to be based at a location in excess
of fifty (50) miles from the location of the optionee’s principal job location
or office immediately prior to the change in control, except for required travel
on Corporation business to an extent substantially consistent with the
optionee’s business obligations immediately prior to the change in control;

 

  (iii) a reduction in the optionee’s base salary, or a substantial reduction in
optionee’s target compensation under any incentive compensation plan, as in
effect as of the date of the change in control;

 

  (iv) the failure to increase the optionee’s base salary in a manner consistent
(both as to frequency and percentage increase) with practices in effect
immediately prior to the change in control or with practices implemented
subsequent to the change in control with respect to similarly positioned
employees; or

 

  (v) the failure of the Corporation to continue in effect the optionee’s
participation in the Corporation’s short and long-term incentive plans, stock
option plans, and employee benefit and retirement plans, policies or practices,
at a level substantially similar or superior to and on a basis consistent with
the relative levels of participation of other similarly-positioned employees, as
existed immediately prior to the change in control.

A termination of employment by the optionee for one of the reasons set forth in
clause (i), (ii), (iii), (iv) or (v) of this Section 14(f), will not constitute
Good Reason unless, within the 30-day period immediately following the
optionee’s knowledge of the occurrence of such Good Reason event, the optionee
has given written notice to the Corporation of the event relied upon for such
termination and the Corporation has not remedied such event within 30 days (the
“Cure Period”) of the receipt of such notice. For the avoidance of doubt, the
optionee’s employment shall not be deemed to terminate for Good Reason unless
and until the Cure Period has expired and, if curable, the Corporation has not
remedied the applicable Good Reason event. The Corporation and the optionee may
mutually waive in writing any of the foregoing provisions with respect to an
event that otherwise would constitute Good Reason.

15. RECOUPMENT POLICY

Each stock option granted under this Plan to an optionee that, as of the date
the option is granted, participates in the Corporation’s Medium-Term Incentive
Plan shall be subject to the terms and conditions of the Corporation’s Policy on
Recoupment of Unearned Compensation (as previously adopted and, from time to
time, amended by the Board) attached to such optionee’s Stock Option Award
Agreement (as defined below).



--------------------------------------------------------------------------------

16. FORFEITURE AND REPAYMENT

 

(a) Notwithstanding anything to the contrary in this Plan or any other stock
option plan of the Corporation that was established prior to the date of this
Plan (each, a “Prior Plan”), in the event the Committee determines that the
optionee has engaged in a Detrimental Activity (a “Forfeiture Event”) during the
optionee’s employment or within one year following the optionee’s termination of
employment for any reason (the “Restricted Period”), the Committee may, but is
not obligated to, cancel any outstanding unexercised stock options of such
optionee (whether vested or unvested), whether granted under this Plan or a
Prior Plan, by written notice to the optionee.

 

(b) If a Forfeiture Event occurs during the Restricted Period, the Committee
may, but is not obligated to, require the optionee to pay to the Corporation an
amount in cash up to (but not in excess of) the difference between the option
price and market price of each stock option on the date of exercise with respect
to any Common Shares for which a stock option has been exercised within the
period of one year prior to the date of the Forfeiture Event (the “Forfeited
Spread Amount”). Any Forfeited Spread Amount shall be paid by the optionee
within sixty (60) days of receipt from the Corporation of written notice
requiring payment of such Forfeited Spread Amount. To the extent that such
amounts are not paid to the Corporation, in addition to any other legal remedy
that the Corporation may have, the Corporation may set off the amounts so
payable to it against any amounts that may be owing from time to time by the
Corporation or a subsidiary to the optionee, whether as wages, deferred
compensation, severance entitlement or vacation pay or in the form of any other
benefit or for any other reason, in a manner consistent with Section 409A of the
U.S. Internal Revenue Code of 1986, if applicable.

 

(c) This Section 16 shall apply notwithstanding any provision to the contrary in
this Plan or any Prior Plan and is meant to provide the Corporation with rights
in addition to any other remedy which may exist in law or in equity. This
Section 16 shall not apply to the optionee following the effective time of a
change in control.

 

(d) For purposes of this Section 16, the term “Detrimental Activity” shall
include:

 

  (i) Engaging in any activity, including without limitation, as an officer,
director, employee, principal, manager, agent, or consultant for another entity
that directly competes or is seeking to compete with the Corporation, any
subsidiary or Canpotex Limited in any actual product, service, or business
activity (or in any product, service, or business activity which was under
active development while the optionee was employed by the Corporation or a
subsidiary if such development is being actively pursued by the Corporation or a
subsidiary during the one-year period first referred to in Section 16(b)) in any
territory in which the Corporation, a subsidiary or Canpotex Limited operates,
engages in any business activity or sells its products.

 

  (ii) Soliciting or hiring, including without limitation, as an officer,
director, employee, principal, manager, agent, or consultant for another entity,
any individual who was employed by, or provided services as a consultant or
contractor to, the Corporation, any subsidiary or Canpotex Limited at any time
within the six months immediately preceding such solicitation or hire.

 

  (iii) The disclosure to anyone outside the Corporation or a subsidiary, or the
use in other than the Corporation or a subsidiary’s business, without prior
written authorization from the Corporation, of any confidential, proprietary or
trade secret information or material relating to the business of the Corporation
or its subsidiaries, acquired by the optionee during his or her employment with
the Corporation or its subsidiaries or while acting as a consultant for the
Corporation or its subsidiaries thereafter. For greater certainty, nothing
contained herein shall limit an optionee’s ongoing obligations regarding
confidentiality that may exist pursuant to any other agreement, Corporation
policy or legal obligation imposed on such optionee.

17. AMENDMENT OR DISCONTINUANCE OF THIS PLAN

The Board may amend or discontinue the Plan at any time, without obtaining the
approval of shareholders of the Corporation unless required by the relevant
rules of the Toronto Stock Exchange, provided that, subject to Sections 12, 13,
and 14, no such amendment may increase the aggregate maximum number of Common
Shares that may be subject to stock options under this Plan, change the manner
of determining the minimum option price, extend the Term under any option beyond
10 years (plus any Additional Exercise Period) or the date on which the option
would otherwise expire under the Plan, expand the assignment provisions of the
Plan, permit non-employee directors to participate in the Plan or, without the
consent of the holder of the option, alter or impair any option previously
granted to an optionee under this Plan; and, provided further, for greater
certainty, that, without the prior approval of the Corporation’s shareholders,
stock options issued under this Plan shall not be repriced, replaced, or
regranted through cancellation, or by lowering the option price of a previously
granted stock option. Pre-clearance of the Toronto Stock Exchange of amendments
to the Plan will be required to the extent provided under the relevant rules of
the Toronto Stock Exchange.



--------------------------------------------------------------------------------

18. EVIDENCE OF STOCK OPTIONS

Each stock option granted under this Plan shall be evidenced by a written stock
option agreement between the Corporation and the optionee which shall give
effect to the provisions of this Plan and include such other terms as the
Committee shall determine (“Stock Option Award Agreement”).

19. WITHHOLDING

To the extent that the Corporation is required to withhold federal, provincial,
state, local or foreign taxes in connection with any payment made or benefit
realized by an optionee or other person hereunder, and the amounts available to
the Corporation for such withholding are insufficient, it shall be a condition
to the receipt of such payment or the realization of such benefit that the
optionee or such other person make arrangements satisfactory to the Corporation
for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit. Participants shall also make such arrangements in
connection with the disposition of Common Shares acquired upon the exercise of
option rights with respect to this Plan.



--------------------------------------------------------------------------------

LOGO [g536943ex10a_pg8.jpg]      Potash Corporation of Saskatchewan Inc.

This certificate evidences and confirms the grant to              (the
“Optionee”) of options to purchase the number of Common Shares of the
Corporation specified under Paragraph (1) on the terms and subject to the
conditions of the Potash Corporation of Saskatchewan Inc. 2013 Performance
Option Plan (the “2013 Plan”) and the terms and conditions set forth below. In
the event of any inconsistency between the terms of the 2013 Plan and those set
forth below, the terms of the 2013 Plan shall control. Capitalized terms used
below that are not defined in this certificate shall have the meanings specified
in the 2013 Plan.

As a condition to the Optionee’s participation in the 2013 Plan and as a further
condition to the Optionee’s receipt of the options granted under the 2013 Plan,
the Optionee hereby acknowledges and agrees that all of the Optionee’s
outstanding options shall be subject to the Detrimental Activity Forfeiture and
Repayment provisions set out in paragraph 16 of the 2013 Plan.

 

1. Number of Shares: The Optionee is hereby granted options under the 2013 Plan
to purchase              Common Shares.

2. Option Exercise Price: The exercise price for each Common Share is
$            .

3. Time and Conditions to Vesting: The options will become vested following the
end of the Performance Period of January 1, 2013 through December 31, 2015 if,
and to the extent, the applicable Performance Measures for the Performance
Period are achieved. Subject to applicable conditions under the 2013 Plan with
respect to continued employment during the Performance Period and achievement of
the minimum Performance Measures, the date for vesting will be determined but
will not be later than 30 days after the audited financial statements of the
Corporation for the 2015 fiscal year of the Corporation have been approved by
the Board. Upon vesting, the Optionee will have the right to purchase a number
of Common Shares covered by the option equal to the percentage determined in
accordance with the Performance Measure and Vesting Scale provided under the
2013 Plan.

4. Once vested, the options will continue to be exercisable until the expiry
date for the options of May 16, 2023.

5. Notwithstanding the provisions of paragraph 4 above, this option will
terminate as provided in paragraph 10 of the 2013 Plan in the event that the
actual and active employment of the Optionee ceases. The option is personal to
the Optionee and is not assignable, except in accordance with the conditions
attached hereto as Appendix I.

6. Notice of exercise of the option is to be given in accordance with paragraph
11 of the 2013 Plan.

7. Adjustments to the option may be made as provided in paragraph 12 of the 2013
Plan, the provisions of paragraph 13 of the 2013 Plan shall apply in the event
of a proposed amalgamation or merger of the Corporation, and the provisions of
paragraph 14 of the 2013 Plan will apply in the event of a “change in control”
of the Corporation as defined in that paragraph.

8. This grant of option is subject to receipt of any necessary regulatory
approvals and shall be governed by the laws of Saskatchewan.

9. This grant of options is subject to receipt of the Optionee’s Acknowledgement
below on or before June 17, 2013.

 

    Optionee Acknowledgement:     Potash Corporation of Saskatchewan Inc.
Date: May 16, 2013     By:         By:                   Date:  
                                         , 2013       President and Chief
Executive Officer

 

 



--------------------------------------------------------------------------------

Potash Corporation of Saskatchewan Inc.

2013 Performance Option Plan

1. PURPOSE OF PLAN. Potash Corporation of Saskatchewan Inc. (the “Corporation”)
by resolution of its Board of Directors (the “Board”) has established, subject
to shareholder approval at the Corporation’s 2013 Annual and Special Meeting of
shareholders, this Potash Corporation of Saskatchewan Inc. 2013 Performance
Option Plan (the “Plan”) to support the Corporation’s compensation philosophy of
providing selected employees and officers with an opportunity to: promote the
growth and profitability of the Corporation; align their interests with
shareholders; and earn compensation commensurate with corporate performance. The
Corporation believes this Plan will directly assist in supporting the
Corporation’s compensation philosophy by providing participants with the
opportunity through stock options, which will vest, if at all, based on
corporate performance over a three-year period, to acquire common shares of the
Corporation (“Common Shares”).

2. DURATION OF THIS PLAN. This Plan was adopted by the Board on February 19,
2013 to be effective as of January 1, 2013 (the “Effective Date”), subject to
shareholder approval at the Corporation’s 2013 Annual and Special Meeting of
shareholders, and shall remain in effect, unless sooner terminated as provided
herein, until one (1) year from the Effective Date, at which time it will
terminate. After this Plan is terminated, no stock options may be granted but
stock options previously granted shall remain outstanding in accordance with
their applicable terms and conditions and this Plan’s terms and conditions.

3. ADMINISTRATION. This Plan shall be administered by the Compensation Committee
of the Board or any other committee designated by the Board to administer this
Plan (the “Committee”). The Committee shall be responsible for administering
this Plan, subject to this Section 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an employee, and the Committee, the Corporation,
and its officers and directors shall be entitled to rely upon the advice,
opinions, or valuations of any such individuals. All actions taken and all
interpretations and determinations made by the Committee shall be made in the
Committee’s sole discretion and shall be final and binding upon the
participants, the Corporation, and all other interested individuals. To the
extent applicable, the Plan shall be administered with respect to optionees
subject to the laws of the U.S. so as to avoid the application of penalties
pursuant to Section 409A of the Internal Revenue Code, and stock options
hereunder may be subject to such restrictions as the Committee determines are
necessary to avoid application of such Section 409A.

4. AUTHORITY OF THE COMMITTEE. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Stock Option Award Agreement or other agreement or document ancillary to or in
connection with this Plan, to determine eligibility for stock options and to
adopt such rules, regulations, forms, instruments, and guidelines for
administering this Plan as the Committee may deem necessary or proper. Such
authority shall include adopting modifications and amendments to any Stock
Option Award Agreement that are necessary to comply with the laws of the
countries and other jurisdictions in which the Corporation and/or its
subsidiaries operate.

5. SHARES SUBJECT TO STOCK OPTIONS. The aggregate number of Common Shares
issuable after February 19, 2013 pursuant to stock options under this Plan may
not exceed 3,000,000 Common Shares. The aggregate number of Common Shares in
respect of which stock options have been granted to any one person pursuant to
this Plan and which remain outstanding shall not at any time exceed 750,000. The
authorized limits under this Plan shall be subject to adjustment under
Sections 12 and 13.

Notwithstanding anything to the contrary contained in this Plan, no options
shall be granted to insiders if such options, together with any other
outstanding security based compensation arrangements, could result in:

(a) the number of Common Shares issuable to insiders at any time pursuant to
security based compensation arrangements of the Corporation exceeding ten
percent (10%) of the issued and outstanding Common Shares; or

(b) the issuance to insiders pursuant to security based compensation
arrangements of the Corporation, within any one year period, of a number of
Common Shares exceeding ten percent (10%) of the issued and outstanding Common
Shares.

For the purposes of the foregoing paragraphs, “security based compensation
arrangement” and “insider” have the meanings attributed thereto in the TSX
Company Manual.

If any stock option granted under this Plan, or any portion thereof, expires or
terminates for any reason without having been exercised in full, the Common
Shares with respect to which such option has not been exercised shall again be
available for further stock options under this Plan; provided, however, that any
stock option that is granted under this Plan that does not vest as a result of a
failure to satisfy the Performance Measures, shall not be again available for
grant under this Plan.

6. GRANT OF STOCK OPTIONS. From time to time the Board may designate individual
officers and employees of the Corporation and its subsidiaries eligible to be
granted options to purchase Common Shares and the number of common Shares which
each such person will be granted a stock option to purchase; provided that the
aggregate number of Common Shares subject to such stock options may not exceed
the number provided for in Section 5 of this Plan. Non-employee directors and
other non-employee contractors and third party vendors are not eligible to
participate in this Plan.

7. OPTION PRICE. The option price for any option granted under this Plan to any
optionee shall be fixed by the Board when the option is granted and shall be not
less than the fair market value of the Common Shares at such time which, for
optionees resident in the United States and any other optionees designated by
the Board, shall be deemed to be the closing price per Common Share on the New
York Stock Exchange on the last trading day immediately preceding the day the
option is granted and, for all other optionees, shall be deemed to be the
closing price per Common Share on the Toronto Stock Exchange on the last trading
day immediately preceding the day the option is granted; provided that, in
either case, if the Common Shares did not trade on such exchange on such day the
option price shall be the closing price per share on such exchange on the last
day on which the Common Shares traded on such exchange prior to the day the
option is granted.

8. VESTING OF STOCK OPTIONS. Subject to achievement of Performance Measures as
certified and approved by the Audit Committee of the Board, stock options
granted under this Plan will vest no later than thirty (30) days after the
audited financial statements for the applicable Performance Period have been
approved by the Board.

9. PERFORMANCE MEASURES FOR VESTING OF STOCK OPTIONS.

(a) The Performance Measures which will be used to determine the degree to which
stock options will vest over the three-year period beginning the first day of
the fiscal year in which they are granted (the “Performance Period”) shall be
cash flow return on investment (“CFROI”) and weighted average cost of net debt
and equity capital (“WACC”).

(i) CFROI is the ratio of after tax operating cash flow to average gross
investment over the fiscal year, calculated as A divided by B, where (1) A
equals operating income less/plus nonrecurring or unusual items less/plus change
in unrealized gains/losses on derivative instruments included in net income plus
accrued incentive awards plus depreciation and amortization less current taxes,
and (2) B equals the average of total assets less/plus the fair value adjustment
for investments in available for sale securities less the fair value of
derivative instrument assets plus accumulated depreciation plus accumulated
amortization less cash and cash equivalents less non interest bearing current
liabilities excluding derivatives.

(ii) WACC is the weighted average cost of net debt and equity capital,
calculated as [A times the product of B divided by C] plus [D times the product
of E divided by C], where (1) A equals the after-tax market yield cost of debt,
(2) B equals the market value of debt less cash and cash equivalents (3) C
equals the market value of debt less cash and cash equivalents, plus the market
value of equity, (4) D equals the cost of equity, and (5) E equals the market
value of equity.

(b) In determining the number of stock options that will actually vest based on
the degree to which the Performance Measures have been attained during the
applicable Performance Period, the following chart shall be utilized which shows
the three year average excess of CFROI being greater than WACC and the
respective portion of the stock option that will vest:

 

Performance Measure
3 year average excess of
CFROI > WACC   Vesting Scale
% of Stock Option
Grant Vesting

<0%

 

0%

0.20%

 

30%

1.20%

 

70%

2.20%

 

90%

2.50%

 

100%

(c) In assessing the portion of the stock options that shall vest in accordance
with the above chart, the following shall be done:

(i) Each year, the CFROI and WACC will be calculated in accordance with the
definitions herein, based on the audited financial statements and approved by
the Audit Committee.

(ii) In each Performance Period, the average of the three fiscal years shall be
calculated by taking the simple average of the individual years’ results.

(iii) The resulting three-year average will then be applied, using the scale
above to determine the number of stock options, if any, that will vest as of the
end of the Performance Period.

(iv) For results falling between the reference points in the chart above, the
level of vesting shall be mathematically interpolated between the reference
points.

10. TERMS OF STOCK OPTIONS. The period during which a stock option is
exercisable (the “Term”) may not exceed 10 years from the date the stock option
is granted (the “Initial Exercise Period”), plus any Additional Exercise Period
(as defined below). If such Initial Exercise Period would otherwise expire
(i) during a Blackout Period (as defined below) applicable to the relevant
optionee or (ii) within 10 trading days after the expiration of the Blackout
Period applicable to the relevant optionee, the Term of the related stock option
shall expire on the date that is the tenth trading day after the end of such
Blackout Period (an “Additional Exercise Period”). For purposes of this Plan,
“Blackout Period” means any period during which the relevant optionee is
prohibited by the Corporation’s trading policy from trading in the Corporation’s
securities. The Stock Option Award Agreement may contain provisions limiting the
number of Common Shares with respect to which stock options may be exercised in
any one year. Each stock option agreement shall contain provisions to the effect
that:

(a) if the employment of an optionee as an officer or employee of the
Corporation or a subsidiary terminates, by reason of his or her death, or if an
optionee who is a retiree pursuant to Section 10(b) dies, the legal personal
representatives of the optionee will be entitled to exercise any unexercised
vested options, including such stock options that may vest after the date of
death, during the period ending at the end of the twelfth calendar month
following the calendar month in which the optionee dies, failing which exercise
the stock options terminate;

(b) subject to the terms of Section 10(a) above, if the employment of an
optionee as an officer or employee of the Corporation or a subsidiary
terminates, by reason of retirement in accordance with the then prevailing
retirement policy of the Corporation or subsidiary, the optionee will be
entitled to exercise any unexercised vested stock options, including such stock
options that may vest after the date of retirement, during the period ending at
the end of the 36th month following the calendar month in which the optionee
retires, failing which exercise the stock options terminate;

(c) subject to the terms of Section 14 below, if the employment of an optionee
as an officer or employee of the Corporation or a subsidiary terminates, for any
reason other than as provided in Sections 10(a) or (b), the optionee will be
entitled to exercise any unexercised vested stock options, to the extent
exercisable at the date of such event, during the period ending at the end of
the calendar month immediately following the calendar month in which the event
occurs, failing which exercise the stock options terminate;

(d) for greater certainty and for these purposes, an optionee’s employment with
the Corporation or a subsidiary shall be considered to have terminated effective
on the last day of the optionee’s actual and active employment with the
Corporation or subsidiary whether such day is selected by agreement with the
optionee or unilaterally by the Corporation or subsidiary and whether with or
without advance notice to the optionee. For the avoidance of doubt, no period of
notice, if any, or payment in lieu of notice that is given or ought to have been
given under applicable law in respect of such termination of employment that
follows or is in respect of a period after the optionee’s last day of actual and
active employment shall be considered as extending the optionee’s period of
employment for the purposes of determining an optionee’s entitlement under the
Plan. The employment of an optionee with the Corporation shall be deemed to have
terminated for all purposes of the Plan if such person is employed by or
provides services to a person that is a subsidiary of the Corporation and such
person ceases to be a subsidiary of the corporation, unless the Committee
determines otherwise; and

(e) each stock option is personal to the optionee and is not assignable, except
(i) as provided in Section 10(a), and (ii) at the election of the Board, a stock
option may be assignable to the spouse, children and grandchildren of the
original optionee and to a trust, partnership or limited liability company, the
entire beneficial interest of which is held, directly or indirectly, by one or
more of the optionee or the spouse, children or grandchildren of the optionee
(each, a “Permitted Assignee”). If a stock option is assigned to one or more
Permitted Assignees, nothing contained in this section 10(e) shall prohibit a
subsequent assignment of such stock option to one or more other Permitted
Assignees or back to the optionee.

Nothing contained in Sections 10(a), (b) or (c) shall extend the Term beyond its
stipulated expiration date or the date on which it is otherwise terminated in
accordance with the provisions of this Plan.

If a stock option is assigned pursuant to Section 10(e)(ii), the references in
Sections 10(a), (b) and (c) to the termination of employment or death of an
optionee shall not relate to the assignee of a stock option but shall relate to
the original optionee. In the event of such assignment, legal personal
representatives of the original optionee shall not be entitled to exercise the
assigned stock option, but the assignee of the stock option or the legal
personal representatives of the assignee may exercise the stock option during
the applicable specified period.

11. EXERCISE OF STOCK OPTIONS. Subject to the provisions of this Plan, a vested
stock option may be exercised from time to time by delivering to the Corporation
at its registered office a written notice of exercise specifying that number of
Common Shares with respect to which the stock option is being exercised and
accompanied by payment in cash or certified cheque in full of the purchase price
of the Common Shares then being purchased.

12. ADJUSTMENTS. Appropriate adjustments to the authorized limits set forth in
Section 5, in the number, class and/or type of Common Shares optioned and in the
option price per share, both as to stock options granted or to be granted, shall
be made by the Board to give effect to adjustments in the number of Common
Shares which result from subdivisions, consolidations or reclassifications of
the Common Shares, the payment of share dividends by the Corporation, the
reconstruction, reorganization or recapitalization of the Corporation or other
relevant changes in the capital of the Corporation.

13. MERGERS. If the Corporation proposes to amalgamate or merge with another
body corporate, the Corporation shall give written notice thereof to optionees
in sufficient time to enable them to exercise outstanding vested stock options,
to the extent they are otherwise exercisable by their terms (including stock
options that are accelerated pursuant to Section 14), prior to the effective
date of such amalgamation or merger if they so elect. The Corporation shall use
its best efforts to provide for the reservation and issuance by the amalgamated
or continuing corporation of an appropriate number of Common Shares, with
appropriate adjustments, so as to give effect to the continuance of the stock
options to the extent reasonably practicable. In the event that the Board
determines in good faith that such continuance is not in the circumstances
practicable, it may upon 30 days’ notice to optionees terminate the stock
options for a payment equal to the excess, if any, between the per share
exercise price and the per share market price of the Common Shares on the date
the stock option is cancelled and all stock options with a per share exercise
price that exceeds the per share market price of the Common Shares on the date
of cancellation will be cancelled for no consideration.

14. CIRCUMSTANCES FOR ACCELERATED VESTING.

(a) If a “change in control” of the Corporation occurs and at least one of the
two additional circumstances described below occurs, then each outstanding stock
option granted under this Plan may be exercised, in whole or in part, even if
such option is not otherwise exercisable by its terms:

(i) Upon a “change in control” the surviving corporation (or any affiliate
thereto) or the potential successor (or any affiliate thereto) fails to continue
or assume the obligations with respect to each stock option or fails to provide
for the conversion or replacement of each stock option with an equivalent stock
option; or

(ii) In the event that the stock options were continued, assumed, converted or
replaced as contemplated in (i), during the two-year period following the
effective date of a change in control, the optionee is terminated by the
Corporation without Cause (as defined below) or the optionee resigns employment
for Good Reason (as defined below).

(b) For purposes of this Plan, a change in control of the Corporation shall be
deemed to have occurred if any of the following occur, unless the Board adopts a
plan after the Effective Date of this Plan that has a different definition (in
which case such definition shall be applied), or the Committee decides to modify
or amend the following definition through an amendment of this Plan:

(i) within any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors whose appointment by
the Board or nomination for election by shareholders of the Corporation was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the period or whose appointment or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board;

(ii) there occurs an amalgamation, merger, consolidation, wind-up,
reorganization or restructuring of the Corporation with or into any other
entity, or a similar event or series of such events, other than any such event
or series of events which results in securities of the surviving or consolidated
corporation representing 50% or more of the combined voting power of the
surviving or consolidated corporation’s then outstanding securities entitled to
vote in the election of directors of the surviving or consolidated corporation
being beneficially owned, directly or indirectly, by the persons who were the
holders of the Corporation’s outstanding securities entitled to vote in the
election of directors of the Corporation prior to such event or series of events
in substantially the same proportions as their ownership immediately prior to
such event of the Corporation’s then outstanding securities entitled to vote in
the election of directors of the Corporation;

(iii) 50% or more of the fixed assets (based on book value as shown on the most
recent available audited annual or unaudited quarterly consolidated financial
statements) of the Corporation are sold or otherwise disposed of (by
liquidation, dissolution, dividend or otherwise) in one transaction or series of
transactions within any twelve month period;

(iv) any party, including persons acting jointly or in concert with that party,
becomes (through a take-over bid or otherwise) the beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to vote in the election of directors of the Corporation, unless in any
particular situation the Board determines in advance of such event that such
event shall not constitute a change in control; or

(v) there is a public announcement of a transaction that would constitute a
change in control under clause (ii), (iii) or (iv) of this Section 14(b) and the
Committee determines that the change in control resulting from such transaction
will be deemed to have occurred as of a specified date earlier than the date
under (ii), (iii) or (iv), as applicable

(c) For the purposes of Section 14(a) of this Plan, the obligations with respect
to each stock option shall be considered to have been continued or assumed by
the surviving corporation (or any affiliate thereto) or the potential successor
(or any affiliate thereto), if each of the following conditions are met, which
determination shall be made solely in the discretionary judgment of the
Committee, which determination may be made in advance of the effective date of a
particular change in control:

(i) the Common Shares remain publicly held and widely traded on an established
stock exchange; and

(ii) the terms of the Plan and each option grant are not altered or impaired
without the consent of the optionee.

(d) For the purposes of Section 14(a) of this Plan, the obligations with respect
to each stock option shall be considered to have been converted or replaced with
an equivalent stock option by the surviving corporation (or any affiliate
thereto) or the potential successor (or any affiliate thereto), if each of the
following conditions are met, which determination shall be made solely in the
discretionary judgment of the Committee, which determination may be made in
advance of the effective date of a particular change in control:

(i) each each stock option is converted or replaced with a replacement option in
a manner that complies with Section 409A of the Internal Revenue Code, in the
case of an optionee that is taxable in the United States on all or any portion
of the benefit arising in connection with the grant, exercise and/or other
disposition of such stock option, or in a manner that qualifies under subsection
7(1.4) of the Income Tax Act (Canada), in the case of an optionee that is
taxable in Canada on all or any portion of the benefit arising in connection
with the grant, exercise and/or other disposition of such stock option;

(ii) the converted or replaced option preserves the existing value of each
underlying stock option being replaced, contains provisions for scheduled
vesting and treatment on termination of employment (including the definition of
Cause and Good Reason) that are no less favourable to the optionee than the
underlying option being replaced, and all other terms of the converted option or
replacement option, including the underlying performance measures (but other
than the security and number of shares represented by the continued option or
replacement option) are substantially similar to the underlying stock option
being replaced; and

(iii) the security represented by the converted or replaced option is of a class
that is publicly held and widely traded on an established stock exchange.

(e) For purposes of this Plan, “Cause” means dishonest or willful misconduct or
lack of good faith resulting in material harm to the Corporation, financial or
otherwise.

(f) For purposes of this Plan, “Good Reason” means:

(i) a substantial diminution in the optionee’s authorities, duties,
responsibilities, status (including offices, titles, and reporting requirements)
from those in effect immediately prior to the change in control;

(ii) the Corporation requires the optionee to be based at a location in excess
of fifty (50) miles from the location of the optionee’s principal job location
or office immediately prior to the change in control, except for required travel
on Corporation business to an extent substantially consistent with the
optionee’s business obligations immediately prior to the change in control;

(iii) a reduction in the optionee’s base salary, or a substantial reduction in
optionee’s target compensation under any incentive compensation plan, as in
effect as of the date of the change in control;

(iv) the failure to increase the optionee’s base salary in a manner consistent
(both as to frequency and percentage increase) with practices in effect
immediately prior to the change in control or with practices implemented
subsequent to the change in control with respect to similarly positioned
employees; or

(v) the the failure of the Corporation to continue in effect the optionee’s
participation in the Corporation’s short and long-term incentive plans, stock
option plans, and employee benefit and retirement plans, policies or practices,
at a level substantially similar or superior to and on a basis consistent with
the relative levels of participation of other similarly-positioned employees, as
existed immediately prior to the change in control.

A termination of employment by the optionee for one of the reasons set forth in
clause (i), (ii), (iii), (iv) or (v) of this Section 14(f), will not constitute
Good Reason unless, within the 30-day period immediately following the
optionee’s knowledge of the occurrence of such Good Reason event, the optionee
has given written notice to the Corporation of the event relied upon for such
termination and the Corporation has not remedied such event within 30 days (the
“Cure Period”) of the receipt of such notice. For the avoidance of doubt, the
optionee’s employment shall not be deemed to terminate for Good Reason unless
and until the Cure Period has expired and, if curable, the Corporation has not
remedied the applicable Good Reason event. The Corporation and the optionee may
mutually waive in writing any of the foregoing provisions with respect to an
event that otherwise would constitute Good Reason.

15. RECOUPMENT POLICY. Each stock option granted under this Plan to an optionee
that, as of the date the option is granted, participates in the Corporation’s
Medium-Term Incentive Plan shall be subject to the terms and conditions of the
Corporation’s Policy on Recoupment of Unearned Compensation (as previously
adopted and, from time to time, amended by the Board) attached to such
optionee’s Stock Option Award Agreement (as defined below).

16. FORFEITURE AND REPAYMENT.

(a) Notwithstanding anything to the contrary in this Plan or any other stock
option plan of the Corporation that was established prior to the date of this
Plan (each, a “Prior Plan”), in the event the Committee determines that the
optionee has engaged in a Detrimental Activity (a “Forfeiture Event”) during the
optionee’s employment or within one year following the optionee’s termination of
employment for any reason (the “Restricted Period”), the Committee may, but is
not obligated to, cancel any outstanding unexercised stock options of such
optionee (whether vested or unvested), whether granted under this Plan or a
Prior Plan, by written notice to the optionee.

(b) If a Forfeiture Event occurs during the Restricted Period, the Committee
may, but is not obligated to, require the optionee to pay to the Corporation an
amount in cash up to (but not in excess of) the difference between the option
price and market price of each stock option on the date of exercise with respect
to any Common Shares for which a stock option has been exercised within the
period of one year prior to the date of the Forfeiture Event (the “Forfeited
Spread Amount”). Any Forfeited Spread Amount shall be paid by the optionee
within sixty (60) days of receipt from the Corporation of written notice
requiring payment of such Forfeited Spread Amount. To the extent that such
amounts are not paid to the Corporation, in addition to any other legal remedy
that the Corporation may have, the Corporation may set off the amounts so
payable to it against any amounts that may be owing from time to time by the
Corporation or a subsidiary to the optionee, whether as wages, deferred
compensation, severance entitlement or vacation pay or in the form of any other
benefit or for any other reason, in a manner consistent with Section 409A of the
U.S. Internal Revenue Code of 1986, if applicable.

(c) This Section 16 shall apply notwithstanding any provision to the contrary in
this Plan or any Prior Plan and is meant to provide the Corporation with rights
in addition to any other remedy which may exist in law or in equity. This
Section 16 shall not apply to the optionee following the effective time of a
change in control.

(d) For purposes of this Section 16, the term “Detrimental Activity” shall
include:

(i) Engaging in any activity, including without limitation, as an officer,
director, employee, principal, manager, agent, or consultant for another entity
that directly competes or is seeking to compete with the Corporation, any
subsidiary or Canpotex Limited in any actual product, service, or business
activity (or in any product, service, or business activity which was under
active development while the optionee was employed by the Corporation or a
subsidiary if such development is being actively pursued by the Corporation or a
subsidiary during the one-year period first referred to in Section 16(b)) in any
territory in which the Corporation, a subsidiary or Canpotex Limited operates,
engages in any business activity or sells its products.

(ii) Soliciting or hiring, including without limitation, as an officer,
director, employee, principal, manager, agent, or consultant for another entity,
any individual who was employed by, or provided services as a consultant or
contractor to, the Corporation, any subsidiary or Canpotex Limited at any time
within the six months immediately preceding such solicitation or hire.

(iii) The disclosure to anyone outside the Corporation or a subsidiary, or the
use in other than the Corporation or a subsidiary’s business, without prior
written authorization from the Corporation, of any confidential, proprietary or
trade secret information or material relating to the business of the Corporation
or its subsidiaries, acquired by the optionee during his or her employment with
the Corporation or its subsidiaries or while acting as a consultant for the
Corporation or its subsidiaries thereafter. For greater certainty, nothing
contained herein shall limit an optionee’s ongoing obligations regarding
confidentiality that may exist pursuant to any other agreement, Corporation
policy or legal obligation imposed on such optionee.

17. AMENDMENT OR DISCONTINUANCE OF THIS PLAN. The Board may amend or discontinue
the Plan at any time, without obtaining the approval of shareholders of the
Corporation unless required by the relevant rules of the Toronto Stock Exchange,
provided that, subject to Sections 12, 13, and 14, no such amendment may
increase the aggregate maximum number of Common Shares that may be subject to
stock options under this Plan, change the manner of determining the minimum
option price, extend the Term under any option beyond 10 years (plus any
Additional Exercise Period) or the date on which the option would otherwise
expire under the Plan, expand the assignment provisions of the Plan, permit
non-employee directors to participate in the Plan or, without the consent of the
holder of the option, alter or impair any option previously granted to an
optionee under this Plan; and, provided further, for greater certainty, that,
without the prior approval of the Corporation’s shareholders, stock options
issued under this Plan shall not be repriced, replaced, or regranted through
cancellation, or by lowering the option price of a previously granted stock
option. Pre-clearance of the Toronto Stock Exchange of amendments to the Plan
will be required to the extent provided under the relevant rules of the Toronto
Stock Exchange.

18. EVIDENCE OF STOCK OPTIONS. Each stock option granted under this Plan shall
be evidenced by a written stock option agreement between the Corporation and the
optionee which shall give effect to the provisions of this Plan and include such
other terms as the Committee shall determine (“Stock Option Award Agreement”).

19. WITHHOLDING. To the extent that the Corporation is required to withhold
federal, provincial, state, local or foreign taxes in connection with any
payment made or benefit realized by an optionee or other person hereunder, and
the amounts available to the Corporation for such withholding are insufficient,
it shall be a condition to the receipt of such payment or the realization of
such benefit that the optionee or such other person make arrangements
satisfactory to the Corporation for payment of the balance of such taxes
required to be withheld, which arrangements (in the discretion of the Board) may
include relinquishment of a portion of such benefit. Participants shall also
make such arrangements in connection with the disposition of Common Shares
acquired upon the exercise of option rights with respect to this Plan.



--------------------------------------------------------------------------------

APPENDIX I

This option may be assigned, in whole or in part, only if the following
conditions are satisfied:

 

  1. No consideration may be paid in connection with the assignment.

 

  2. An assignment may be made only to one or more persons or entities included
in the following: the original Optionee’s spouse, children and grandchildren and
a trust, partnership or limited liability company, the entire beneficial
interest of which is held, directly or indirectly, by one or more of the
Optionee or the Optionee’s spouse, children and grandchildren (each a “Permitted
Assignee”). If this option is assigned to one or more Permitted Assignees,
nothing contained herein shall prohibit a subsequent assignment of this option
to one or more Permitted Assignees or to the original Optionee.

 

  3. Prior to any such assignment,

 

  (a)

the assignor shall advise the Corporation, in a writing delivered to Potash
Corporation of Saskatchewan Inc., 122 1st Avenue South, Saskatoon, Saskatchewan,
Canada S7K 7G3, Attention: General Counsel, of all pertinent information
concerning the proposed assignment, including the date of the assignment, the
number of shares involved, the relationship of the assignee to the original
Optionee and the address and telephone number of the assignee; and

 

  (b) the assignee shall agree in a writing so delivered to advise the
Corporation in writing of any change in the name, address or telephone number of
the assignee.

 

  4. The assignee shall agree to be bound by all of the terms and conditions of
the applicable option plan and any agreement evidencing the grant of the
option(s).

The decision to assign all or part of this option involves complex tax and
financial considerations. An Optionee should consult the Optionee’s own tax and
financial advisors before such assignment.